Citation Nr: 0126876	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  96-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$5,488.00, plus accrued interest.

(The issues of entitlement to a compensable evaluation for a 
left fifth finger flexion contracture, and disability 
compensation pursuant to 38 U.S.C.A. § 1151 are the subject 
of a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel 

INTRODUCTION

The veteran had active service from November 1968 to May 
1970.

This appeal arises from a November 1995 decision of the 
Cleveland, Ohio, Regional Office's (RO) Committee on Waivers 
and Compromises (Committee).  The Committee determined that 
the veteran had acted in bad faith by not properly reporting 
his spouse's income, and waiver of recovery of his Department 
of Veterans Affairs (VA) debt in the amount of $5,488.00 was 
denied.  The veteran appealed this determination.

In July 1998, the Board of Veterans' Appeals (Board) held 
that the veteran had not acted in bad faith regarding the 
incurrance of his VA indebtedness.  The case was remanded to 
the Committee for an initial determination on whether a 
waiver of recovery of the VA indebtedness was warranted under 
the principles of equity and good conscience.

Hearings were held before the Board in November 1997 and in 
July 2001.  These hearings were conducted by the undersigned 
who will make the final decision in these matters.  
38 U.S.C.A. § 7102(a) (West 1991 & Supp. 2001).  The case has 
now returned for appellate consideration.

In July 2001, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus secondary to Agent 
Orange exposure.  This issue is not currently certified or 
developed for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for waiver has been 
obtained by the RO.  He has also received adequate notice of 
the pertinent laws and regulations and an opportunity to 
present his arguments and contentions.

2.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.

3.  There was partial fault on the part of the VA in the 
creation of the indebtedness in the amount of $2,744.00.

4.  The veteran was at fault in the creation of the remaining 
indebtedness in the amount of $2,744.00.

5.  Collection of the remaining indebtedness in the amount of 
$2,744 would not cause undue hardship or defeat the purpose 
of the VA pension benefit.  The veteran did not rely on his 
VA pension to relinquish a valuable right or incur a legal 
obligation, and failure to collect the indebtedness would 
fundamentally result in an unfair and unjust enrichment by 
the veteran.


CONCLUSIONS OF LAW

1.  Recovery of an overpayment of improved disability pension 
benefits in the amount of $2,744.00 would violate the 
principles of equity and good conscience, and recovery of 
this amount of indebtedness is waived.  38 U.S.C.A. §§ 5103A, 
5302(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965(a), 20.704 (2001).

2.  Recovery of the remaining overpayment of improved 
disability pension benefits in the amount of $2,744.00, plus 
accrued interest thereon, would not violate the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5103A, 5302(c); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965(a), 20.704.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating decision of November 1992, the RO granted the 
veteran entitlement to a nonservice-connected pension 
effective from February 1992.  This award was subsequently 
increased in March 1993, following a finding of entitlement 
to aid and attendance benefits.

In February 1993, the veteran was informed that VA had 
reduced his monthly amount of disability pension because he 
was receiving Social Security Administration (SSA) benefits.  
He was subsequently charged with an overpayment.  

The veteran requested a copy of his entire claims file in 
October 1993.  This was sent to him in February 1994.  

In April 1994, the appellant requested waiver of recovery of 
an overpayment of nonservice-connected pension benefits 
stemming from his receipt of Social Security benefits.  He 
claimed that he did not understand the nature of his debt.  
In a financial status report (FSR) submitted in May 1994, the 
veteran indicated that he was divorced and did not list any 
income from a spouse.  

In response, the RO sent a letter to the veteran in May 1994 
informing him of the amount of his monthly nonservice-
connected pension.  The only sources of income listed in this 
letter were his own and did not include a spouse.  In 
addition, the RO notified the appellant of the following:

Your rate of VA pension depends on total 
"family" income which includes your 
income and that of any dependents.  We 
must adjust your payments whenever this 
income changes.  You must notify us 
immediately if income is received from 
any source other than that shown above.  
Your must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to 
be repaid.

By decision of June 1994, the Committee granted the veteran's 
claim for waiver of recovery.  

Another notification letter regarding the veteran's amount of 
nonservice-connected pension was sent to the veteran in 
October 1994.  This letter contained similar notifications 
about reporting income as the RO's May 1994 letter.

An anonymous  report of contact in February 1995 informed the 
RO that the veteran had married a nurse who worked at a local 
VA Medical Center in November or December 1994.  

In February 1995, the RO requested that the veteran verify 
his dependents, and specifically indicate if he was married 
and when this marriage occurred.  In a written statement 
received by the RO in April 1995, the veteran confirmed that 
he had married and his spouse worked as a nurse for VA.  He 
asserted that he did not have information on the amount of 
income she received.  Attached to this statement was a copy 
of a Certificate of Marriage that indicated the veteran and 
his spouse had been married in December 1994.  

A Report of Contact dated in June 1995 noted that the local 
VA Medical Center had provided the amount of yearly income 
the veteran's spouse received.  

In June 1995, the RO informed the veteran that his countable 
income exceeded the maximum allowed for his nonservice-
connected pension.  He was informed of the RO's proposal to 
terminate his pension benefits effective January 1, 1995, the 
first day of the month following the month of his marriage.  
Finally, he was told that this adjustment would result in an 
overpayment of his nonservice-connected pension benefits.  

In August 1995, the RO informed the veteran that his 
nonservice-connected pension had been terminated and he would 
be informed of the amount of his VA indebtedness.

By letter of October 1995, the RO informed the veteran of the 
amount of his VA indebtedness.  This indebtedness totaled 
$5,488.00 as a result of monthly payments of $686.00 from 
January to August 1995.  

The veteran requested a waiver of recovery of his VA 
indebtedness in October 1995.  He claimed that he was unable 
to repay this debt.  Attached was a FSR in which the veteran 
claimed that his only monthly income was $385.00 from SSA.  
His spouse's net monthly income was $2,925.12.  Their monthly 
expenses totaled $4,207.82.  It was asserted that these 
monthly expenses exceeded their income by $897.70.  These 
expenses included monthly payments of $2,017.58 for what 
appear to be four different mortgages, a television, and a 
loan to consolidate consumer debt.  Their total indebtedness 
was $173,739.42 with past due arrears of $899.00.  Their 
assets included an automobile worth $5,000.00, a house valued 
at $202,000.00, cash in the bank totaling $1,900.00, and cash 
on hand of $1,900.00.  

The RO responded in December 1995 to the veteran's request 
that his VA indebtedness be audited.  In this letter, the RO 
informed the veteran that an audit had confirmed his 
indebtedness of $5,488.00.  He was requested to write to the 
RO if he disagreed with this amount and inform it of why the 
audit was incorrect.  

Another FSR dated in November 1997 was received from the 
veteran.  This FSR again listed both the veteran's and his 
spouse's income.  The amount by which their monthly expenses 
exceeded their monthly income was noted to be $964.09.

A FSR dated in February 1999 was submitted by the veteran to 
the RO.  The veteran's only monthly income was from SSA in 
the amount of $421.00.  His spouse's net monthly income was 
$1,866.16.  Their monthly expenses reportedly exceeded their 
monthly income by $73.24.  Their assets included an 
automobile worth $2,000.00 and real estate, to include a 
second home, worth $98,000.00.  Their total indebtedness was 
$27,701.51 and included what appear to be a mortgage in the 
amount of $16,000.00 and the remainder in consumer debt.

A Net Worth and Employment Statement (Net Worth) was received 
from the veteran in May 1999.  He indicated that he had 
separated from his spouse on April 15, 1999.  The veteran 
claimed that he currently was unemployed due to his health 
problems.  His education level was noted to include a four-
year college degree in business management.  His only 
reported income was from SSA in the amount of $421.00.  The 
veteran alleged that he now was homeless and lived at a VA 
Medical Center.  In an attached letter, the veteran alleged 
that he had informed "the benefit person" at his local VA 
Medical Center in January 1995 that he had gotten married.  

By letter of July 1999, the RO informed the veteran that he 
had been awarded nonservice-connected pension in the monthly 
amount of $799.00.  This amount included additional pension 
for aid and attendance.

In an FSR of August 1999, the veteran asserted that his only 
monthly income was $421.00 from SSA and $799.00 in VA 
pension.  His monthly expenses as a single person included 
$407.00 for rent, $400.00 for food, $45.57 for telephone use, 
$60.00 for "Sears", $150.00 for "Dayair", and $44.63 for 
cable television; this amounted in monthly expenses of 
$1,107.20.  He claimed that his monthly income exceeded his 
expenses by $112.80.  The veteran indicated that he had no 
indebtedness and his assets amounted to $4.00 for cash on 
hand.

A VA field examination was conducted in September 1999 in 
connection with other claims before VA.  The examiner 
indicated that he had talked with the veteran, his spouse, 
co-workers, and relatives.  While the evidence was 
conflicting, the examiner concluded that the couple was 
separated. 

By letter of July 2000, the RO informed the veteran that the 
medical evidence no longer indicated that he required aid and 
attendance.  Therefore, the RO proposed to reduce monthly his 
nonservice-connected pension from $818.00 to $318.00.  By 
rating decision of September 2000, the veteran's pension for 
aid and attendance was terminated effective October 1, 2000.  

In another letter of late September 2000, the RO informed the 
veteran that he had received wages of $444.00 from May to 
September 1999.  A Report of Contact with pay records dated 
in October 2000 confirmed that these wages had been received 
while the veteran worked at a VA domiciliary.

In December 2000, the RO informed the appellant that his 
monthly VA disability pension was not being reduced because 
the monies earned were not "countable income."  

In March 2001, the Committee considered the veteran's claim 
for waiver of recovery of VA indebtedness under the 
principles of equity and good conscious.  It was determined 
that repayment of this debt would not cause an undue hardship 
on the veteran.

A written statement was received from the veteran in July 
2001.  He asserted that his monthly income was $625.00.  His 
listed monthly expenses included rent of $350.00, food 
expenses of $200.00, utilities totaling $200.00, telephone 
bill of $35.00, and medication expenses of $75.00; for total 
monthly expenses of $1,060.00.  He asserted that his monthly 
expenses exceeded his monthly income by $435.00.  The veteran 
alleged that he was only able to financially survive with the 
help of friends.

A written statement from the veteran's spouse was received in 
July 2001.  She indicated that while she was still legally 
married to the veteran, they had been separated since April 
1998.  The spouse claimed that they did not provide financial 
support to each other.

At his Board hearing in July 2001, the veteran provided 
evidence similar to that previously received by VA.  In 
addition, the veteran alleged that he had separated from his 
spouse for financial reasons and that they had stopped living 
together since 1998.  He claimed that he currently received 
$446.00 from SSA and, after recoupment, received $179.00 from 
VA.  The veteran alleged that he was indebted to the utility 
company for $800.00.  He claimed that he was only able to 
survive with financial support from friends.  A friend of the 
veteran's testified that he gave the appellant $350.00 a 
month in support.  

The veteran submitted another FSR in August 2001 that 
reported the same monthly income and expenses as noted in his 
statement of July 2001.

II.  Analysis

An indebtedness may be waived only when the following factors 
are determined to exist:

(1)  There is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having 
an interest in obtaining the waiver; and

(2)  Collection of such indebtedness would be against 
equity and good conscience.

38 C.F.R. § 1.963(a).

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1).  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.

(2).  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.

(3).  Undue hardship.  Whether collection 
would deprive the debtor or his family of 
basic necessities.

(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5).  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.

(6).  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. §  5302(c); 38 C.F.R. § 1.965(a).

The record shows that the veteran was appropriately notified 
of the legal criteria pertaining to, and the reasons and 
bases for the denial of a waiver of recovery of his VA 
indebtedness in a February 1996 statement of the case, and in 
an April 1999 supplemental statement of the case (SSOC).  
Additional evidence was considered by the Committee in March 
2001.  In July 2001, the veteran submitted a signed waiver of 
consideration by the RO of his latest financial information.  
See 38 C.F.R. § 20.1304(c) (2001).  Therefore, the Board 
finds it has jurisdiction to consider this financial 
information without referral for initial consideration by the 
agency of original jurisdiction.  Finally, the veteran and 
his representative have had multiple opportunities to present 
evidence and contentions regarding his claim, to include two 
hearings before the Board.  As the veteran and his 
representative have been presented with multiple 
opportunities to argue his contentions and the applicable law 
and regulations, and as they have been properly informed of 
all of the evidence required, appellate review is appropriate 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pursuant to 38 U.S.C.A. § 5302, a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Board concluded that 
this case did not show any of the preceding factors.  As a 
result, this decision will be limited to the determination of 
whether waiver of recovery of the VA indebtedness is 
warranted on the basis of equity and good conscience.

Regarding the creation of the VA indebtedness, the veteran 
requested an audit of the amount of his indebtedness.  The RO 
provided him with a copy of the audit in December 1995 which 
confirmed the amount of indebtedness.  The appellant was 
invited to submit evidence if he believed that the 
calculations were incorrect.  Neither the veteran nor his 
representative have directly contested the calculated amount 
of his VA indebtedness, and the calculations of the Committee 
appear to be mathematically accurate.  

The veteran also has not presented arguments regarding the 
validity of the creation of his debt.  It is clear in the 
letters of May and October 1994 that the RO had informed the 
veteran on the need to timely report any changes in his 
dependents and family income.  A review of the report of 
contact dated in February 1995 fails to reveal the source of 
the information regarding the veteran's marriage.  The record 
is, however, clear that the veteran married his spouse in 
December 1994.  He claimed that he informed a counselor at 
his local VA Medical Center of his marriage in January 1995.  
Based on this evidence, the Board finds that the veteran 
notified VA in February 1995 that he was married.  

A memorandum from VA's Office of the Inspector General (OIG) 
dated in June 1996 questioned the RO's handling of the 
development of evidence of the veteran's marriage and family 
income.  It was noted that while the RO requested evidence of 
the veteran's marriage in late February 1995, it failed at 
that time to request information on his spouse's income.  A 
review of the RO's letter of February 22, 1995 indicates that 
such was the case.  The veteran responded to this letter in 
mid-April 1995.  The OIG felt that if the RO had initially 
requested income information about the spouse in February 
1995, it could have reduced processing time on this matter by 
two months and avoided the incurrance of two months of 
indebtedness.  

The veteran indicated in April 1995 that he was not aware of 
the amount of his spouse's income, but would provide it if 
requested to do so.  He also noted that his spouse worked at 
the local VA Medical Center.  There is no indication in the 
claims file that the RO specifically requested this 
information from the veteran.  However, a Report of Contact 
dated on June 23, 1995 noted that the veteran been at a VA 
Medical Center "yelling" at an employee regarding 
information on the amount of his spouse's income.  The RO was 
informed that it could get this information directly from the 
VA Medical Center.  This Report of Contact is the first 
evidence since February 1995 that the veteran was aware of a 
request for the amount of his spouse's income.

While the record clearly shows that the veteran was aware of 
the importance to timely notify VA of any change in family 
income prior to his marriage in December 1994, the Board 
concurs with the OIG's opinion that a more timely request for 
the spouse's income information conceivably could have 
reduced processing time.  Since it does not appear that the 
amount of the spouse's income was directly requested from the 
veteran until June 1995, the increased indebtedness incurred 
from February to May 1995 will be viewed as partially due to 
fault by VA personnel.  The presence of some VA fault in this 
processing delay is further supported by the fact that the 
veteran informed the RO that his spouse was employed by VA, 
yet no attempt was made to verify her income until June 1995.  
The RO did not need seek either the veteran's or the spouse's 
consent to verify this income.  Thus, the incurrance of four 
months of the veteran's VA indebtedness is found to be 
equally the fault of VA and, under the principles of equity 
and good conscience, waiver of recovery is granted in the 
amount of $2,744.00 ($686.00 x 4).

The veteran's remaining indebtedness now totals $2,744.00.  
It is obvious, however, based on the Report of Contacts dated 
in June 1995, that the veteran was aware of the importance of 
reporting his spouse's income.  Indeed, it is well to recall 
that the veteran was intimately familiar with the pension 
program having been previously granted a waiver in June 1994 
of an indebtedness in excess of $4,600.  Thus, the Board 
finds that this amount of indebtedness was properly created 
and there is no additional fault on the part of VA.

Additionally, under the facts of this case, recovery of this 
overpayment would not defeat the purpose of the extended VA 
benefit.  The nonservice-connected pension was to insure that 
a wartime veteran maintained a minimum income above the 
poverty threshold.  While the veteran has claimed that his 
only income other than VA pension is SSA benefits, the record 
is clear that the veteran has earned unreported wages in the 
past.  There is also conflicting evidence regarding the 
separation of the veteran and his spouse.  While the field 
examiner concluded that they were living separately, the 
veracity of this evidence was not considered in connection 
with later evidence of unreported wages.  

As the veteran did not abide by his responsibilities to 
report all family income, allowing him to avoid repaying his 
debt would unjustly enrich him when compared to other VA 
beneficiaries who promptly reported changes in their family 
income and marital status.  Finally, the veteran has not 
claimed that his reliance on his VA pension resulted in him 
relinquishing a valuable right or incurring a legal 
obligation.

It has been contended by the veteran that recovery of his VA 
indebtedness would cause an undue financial hardship that 
would result in the loss of necessities of life.  While 
repayment of the indebtedness may cause some hardship, the 
equities presented in the facts of this case, point the Board 
to finding that the appellant could and should make some type 
of reasonable monthly payment on his VA indebtedness.  The 
fact that the veteran reports monthly payments to "Sears" 
and "Dayair" for consumer items or debt shows that waiver 
of recovery of his VA indebtedness would merely place his 
other creditors at a favorable advantage to the United 
States.  After weighing the probative value of the evidence 
of record, the Board finds that repayment of his VA 
indebtedness would not cause undue hardship by depriving the 
appellant of basic necessities.

Based on the above analysis, the undersigned finds that the 
principles of equity and good conscience do not favor a 
waiver of recovery of the remaining portion of the veteran's 
nonservice-connected pension indebtedness in the amount of 
$2,744.00, plus accrued interest thereon.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated 
above, the preponderance of the evidence is against the 
appellant's claim, and the doctrine therefore is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $2,744.00 is granted.

Waiver of recovery of an overpayment of improved disability 
pension benefits in the remaining amount of $2,744.00 is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

